Case 1:20-cv-01689-STV Document 14 Filed 06/10/20 USDC Colorado Page 1 of 2




  1

  2

  3

  4

  5

  6

  7

  8                      UNITED STATES DISTRICT COURT
  9                     EASTERN DISTRICT OF CALIFORNIA
 10   FELIKS OBERTMAN, on behalf of              Case No. 2:20-cv-00820-KJM-CKD
      himself and all others similarly
 11   situated,                                  ORDER GRANTING TRANSFER
                                                 OF VENUE TO THE UNITED
 12                                Plaintiff,    STATES DISTRICT COURT FOR
                                                 THE DISTRICT OF COLORADO
 13           v.
                                                 Hon. Kimberly J. Mueller
 14   FRONTIER AIRLINES, INC.,                   Hon. Carolyn K. Delaney
 15                              Defendant.      Complaint Filed: April 21, 2020
                                                 Trial Date: Not yet set
 16

 17

 18           Having considered Plaintiff Feliks Obertman’s and Defendant Frontier
 19   Airlines, Inc.’s Stipulation to Transfer Venue to the United States District Court
 20   for the District of Colorado, it is hereby ORDERED the the Stipulation is
 21   GRANTED, and it is further ORDERED that:
 22           1.   This action is hereby transferred pursuant to 28 U.S.C. § 1404 to the
 23   United States District Court for the District of Colorado;
 24           2.   Defendant’s time to respond to Plaintiff’s Complaint is stayed until
 25   seven days after this action is entered on the docket of the United States District
 26   Court for the District of Colorado; and
 27   /////
 28   /////

                                              1
                         ORDER GRANTING STIPULATION TO TRANSFER VENUE
                                                                    2:20-cv-00820-KJM-CKD
Case 1:20-cv-01689-STV Document 14 Filed 06/10/20 USDC Colorado Page 2 of 2




  1        3.      Defendant does not waive any of its responses or defenses to the
  2   Complaint or to any of the allegations or the cause of action plead in the
  3   Complaint.
  4        IT IS SO ORDERED.
  5   ENTERED this 9th day of June, 2020.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             2
                        ORDER GRANTING STIPULATION TO TRANSFER VENUE
                                                                   2:20-cv-00820-KJM-CKD
